LOGO [g612896g89a80.jpg]

 

Exhibit 10.1

RESTATED EMPLOYMENT AND CONFIDENTIAL INFORMATION AGREEMENT

This Restated Employment Agreement (the “Agreement”) by and between
ServiceSource International, Inc. (“ServiceSource” or the “Company”) and
Deborah A. Dunnam (“Executive”) is effective as of November 7, 2018 (the
“Effective Date”) and supersedes and replaces in its entirety the Employment and
Confidential Information Agreement dated September 9, 2018 between Executive and
Company.

1. EMPLOYMENT TERMS AND CONDITIONS. Executive is currently employed by
ServiceSource as ServiceSource’s Executive Vice President, and Executive hereby
accepts such employment with ServiceSource, on the terms and conditions
described in this Agreement.

2. DUTIES.

(a)      Responsibilities. Executive shall report to ServiceSource’s Chief
Executive Officer. Executive shall be responsible for and expected to perform
all duties and tasks as typical for the EVP of a public company, and other tasks
as directed by the CEO.

(b)      Loyal and Full Time Performance of Duties. While employed by
ServiceSource, Executive shall not directly or indirectly, engage in any
Competitive Activity. For the purpose of this Agreement, “Competitive Activity”
is any activity which is the same as or directly competitive with a principal
line of business of ServiceSource during Executive’s employment by
ServiceSource. As of the date of this Agreement, Competitive Activities include
the provision of outsourced renewals management, outsourced inside sales, and
outsourced customer success business processes and outcomes.

(c)      ServiceSource Policies. Executive agrees to abide by ServiceSource’s
rules, regulations, policies and practices, as they may from time to time be
adopted or modified by ServiceSource at its sole discretion, provided Executive
first has been notified of such rules, regulations, policies and practices.
ServiceSource’s written rules, policies, practices and procedures shall be
binding on Executive unless superseded by or in conflict with this Agreement.

3. EMPLOYMENT AT-WILL. Executive and ServiceSource acknowledge and agree that
during Executive’s employment with ServiceSource the parties intend to strictly
maintain an at-will employment relationship. This means that at any time during
the course of Executive’s employment with ServiceSource, Executive is entitled
to resign with or without cause and with or without advance notice. Similarly,
ServiceSource specifically reserves the same right to terminate Executive’s
employment at any time with or without cause and with or without advance notice.
Nothing in this Agreement or the relationship between the parties now or in the
future may be construed or interpreted to create an employment relationship for
a specific length of time or a right to continued employment. Executive and
ServiceSource understand and agree that only ServiceSource’s Chief Executive
Officer possesses the authority to alter the at-will nature of Executive’s
employment status, and that any such change may be made only by an express
written employment contract signed by ServiceSource’s Chief Executive Officer.
No implied contract concerning any employment-related decision or term or
condition of employment can be established by any other statement, conduct,
policy or practice.

4. CASH COMPENSATION.

(a)      Base Salary and Bonus. In consideration for the services and covenants
described in this Agreement, effective as of the Effective Date, ServiceSource
agrees to pay Executive an annual base salary of four hundred thousand dollars
($400,000) paid on ServiceSource’s normal payroll dates,

 

1



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

subject to all applicable withholdings. In addition, Executive will be eligible
for the following additional compensation:

 

  (i)

2018 Bonus. So long as Executive remains an employee of the Company on
December 31, 2018, Executive shall receive a guaranteed bonus of $60,000, which
shall be paid as soon as administratively practicable following December 31,
2018; and

 

  (ii)

2019 and Beyond Bonus. For the 2019 calendar year and subsequent years, a
potential annual target Corporate Incentive Plan (“CIP”) bonus amount equal to
75% of Executive’s annual base salary.

(b)      CIP Details. The CIP is a discretionary incentive program that
ServiceSource funds based on the achievement of business results and individual
objectives established by ServiceSource and may also be subject to applicable
performance requirements as determined by the Board of Directors of
ServiceSource (the “Board of Directors”) or its Compensation Committee in their
sole discretion. As a direct report to the CEO, Executive will not be eligible
to receive H1 (first half) CIP payment, and will be eligible for only one CIP
payment per year. Except as otherwise specifically provided in this Agreement,
Executive must be employed as of the date of the scheduled CIP payment in order
to be eligible to receive the CIP payment.

(c)      Changes to Compensation. Executive’s annual base salary and potential
annual target CIP bonus amount may be changed from time to time by mutual
agreement of Executive and ServiceSource, and any such mutually-agreed upon
change shall be deemed to supersede and replace this Section 4.

(d)      World 50 Membership. In addition, for so long as Executive remains
employed by ServiceSource, the Company shall sponsor Executive’s annual
membership into the World 50 (up to a maximum annual membership amount of
$50,000).

5. EQUITY COMPENSATION.

(a)      Eligibility. Executive will be eligible to participate in the
ServiceSource International, Inc. 2011 Equity Incentive Plan (the “Equity
Incentive Plan”) and the ServiceSource International, Inc. 2011 Employee Stock
Purchase Plan, subject to the requirements of the applicable plan.

(b)      Restricted Stock Units Grant. The Company will recommend to the Board
of Directors (or its Compensation Committee) that Executive be granted 25,000
restricted stock units (“RSUs”) under the Equity Incentive Plan. The proposed
RSUs will be scheduled to vest as follows: (i) twenty-five percent (25%) of
Executive’s RSUs will vest on the first anniversary of the Grant Date and
(ii) the remaining RSUs will vest in three equal installments on each of the
second, third and fourth anniversary of the Grant Date (the “Standard Vesting”).
In all cases, vesting shall be subject to Executive remaining as a Service
Provider (as such term is defined in the Equity Incentive Plan) through each
vesting date, subject to any acceleration of vesting as provided in this
Agreement. Note that the above grant and its terms remain subject to approval by
the Board of Directors (or the Compensation Committee), and to the terms and
conditions of the Equity Incentive Plan and related RSU agreement, and that any
granted shares will be subject to all applicable state and federal tax and
securities laws. The date the equity compensation is approved by the Board of
Directors (or Compensation Committee) is referred to in this Agreement as the
“Grant Date.”

(c)      Stock Option Grant. The Company will recommend to the Board of
Directors (or its

 

2



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

Compensation Committee) that Executive be granted a nonqualified stock option to
purchase up to five hundred thousand (500,000) shares of ServiceSource’s common
stock (a “Share”) under the Equity Incentive Plan (the “Option”), at an exercise
price per share equal to the fair market value on the Grant Date of a single
Share as determined under the Equity Incentive Plan. The Option will be
scheduled to vest as follows: (i) twenty five percent (25%) of the Shares
underlying the Option shall vest on the first anniversary of the Grant Date and
(ii) the remaining seventy five percent (75%) of the Shares underlying the
Option shall vest monthly on a pro rata basis over the following thirty six
(36) months such that all Options would have vested in full within forty-eight
(48) months after the Grant Date. Vesting shall be subject to Executive
remaining as a Service Provider (as such term is defined in the Equity Incentive
Plan) through each vesting date, subject to any acceleration of vesting as
provided in this Agreement. Note that the above grant and its terms remain
subject to approval by the Board of Directors (or the Compensation Committee),
and to the terms and conditions of the Equity Incentive Plan and a related stock
option agreement, and that any granted shares will be subject to all applicable
state and federal tax and securities laws.

(d)      Eligibility for Annual Grants. Commencing in 2019, Executive will be
eligible to participate in the executive performance share program, as such
program may be modified, superseded, or replaced by the Compensation Committee
or the Board of Directors. Any applicable performance targets, and Executive’s
performance against such targets, shall be determined by the Board of Directors
in its sole discretion.

6. BENEFITS. As a full-time employee, Executive shall be entitled to all of the
benefits provided to ServiceSource employees, in accordance with any benefit
plan or policy adopted by ServiceSource from time to time during the existence
of this Agreement. Executive’s rights and those of Executive’s dependents under
any such benefit plan or policy shall be governed solely by the terms of such
plan or policy. ServiceSource reserves the right to cancel or change the benefit
plans and policies it offers to its employees at any time. ServiceSource
reserves to itself or its designated administrators exclusive authority and
discretion to determine all issues of eligibility, interpretation and
administration of each such benefit plan or policy.

7. PAID TIME OFF. Per Company policy, at Executive’s level, Executive will not
accrue paid time off or be required to track or report paid time off. Instead,
time off is left to the mutual agreement of Executive and the CEO.

8. PROPRIETARY AND CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS). Executive
acknowledges that her employment with ServiceSource allows her access to
Proprietary and Confidential Information. Executive understands that Proprietary
and Confidential Information includes customer and applicant lists, whether
written or solely a function of memory, databases, business files, contracts and
all other information used in the day-to-day operation of ServiceSource that is
not known to persons not employed by ServiceSource and that ServiceSource
undertakes efforts to maintain its secrecy. Executive understands and agrees
that the Proprietary and Confidential Information is confidential information
that the law treats as privileged, therefore protecting an employer from use
without consent.

(a)      Definition. “Proprietary and Confidential Information” is defined as
all information and any idea in whatever form, tangible or intangible, of a
confidential or secret nature that pertains in any manner to the business of
ServiceSource. As used in this Agreement, the term “Confidential Information”
includes any and all non-public information relating to ServiceSource or its
business, operations, financial affairs, performance, assets, pricing and
pricing strategies, technology, research and development, processes, products,
contracts, customers, licensees, sublicensees, suppliers, personnel, plans or
prospects, whether or not in written form and whether or

 

3



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

not expressly designated as confidential, including any such information
consisting of or otherwise relating to trade secrets, know-how, technology
(including software and programs), designs, drawings, photographs, samples,
processes, license or sublicense arrangements, formulae, proposals, product
specifications, customer lists or preferences, referral sources, marketing or
sales techniques or plans, operating manuals, service manuals, financial
information or projections, lists of suppliers or distributors or sources of
supply.

Proprietary and Confidential Information includes both information developed by
Executive for ServiceSource and information Executive obtained while in
ServiceSource’s employment. All Proprietary and Confidential Information,
whether created by Executive or other employees, shall remain the property of
ServiceSource.

(b)      Non-Disclosure and Return. Executive agrees that she will not, under
any circumstances, or at any time, whether as an individual, partnership, or
corporation, or employee, principal, agent, partner or shareholder thereof, in
any way, either directly or indirectly, divulge, disclose, copy, use, divert or
attempt to divulge, disclose, copy, use or divert ServiceSource’s Proprietary
and Confidential Information, except to the extent authorized and necessary to
carry out Executive’s responsibilities during employment with ServiceSource, or
as required by law. Upon termination of Executive’s employment with
ServiceSource, Executive shall immediately return to ServiceSource all property
in Executive’s possession or control that belongs to ServiceSource, including
all property in electronic form and all copies of Proprietary and Confidential
Information.

(c)      Former Employer Information. Executive agrees that Executive will not,
during Executive’s employment with ServiceSource, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that Executive will not bring onto the premises of
ServiceSource any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity. Executive represents and warrants to ServiceSource
that Executive is not in breach of any agreement with any former Employer by
accepting employment with ServiceSource.

(d)       Third Party Information. Executive recognizes that ServiceSource may
have received and in the future may continue to receive from third parties their
confidential or proprietary information as they may so designate, subject to a
duty on ServiceSource’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Executive agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out Executive’s work for ServiceSource consistent with
ServiceSource’s agreement with such third party.

(e)      Notification to New Employer. In the event that Executive’s employment
with ServiceSource ends, Executive consents to notification by ServiceSource to
any subsequent employer of Executive’s rights and obligations under this
Agreement.

(f)       No Solicitation of Clients Using Proprietary and Confidential
Information. Executive acknowledges and agrees that the names, addresses, and
contact information of ServiceSource’s clients and all other confidential
information relating to those clients, have been compiled by ServiceSource at
great expense and represent a real asset of ServiceSource. Executive further
understands and agrees that this information is deemed confidential by
ServiceSource and constitutes trade secrets of ServiceSource. Executive
understands that this information has been and will be provided to Executive in
confidence, and Executive agrees that the sale or unauthorized use or disclosure
of any of ServiceSource’s trade secrets obtained by Executive during employment
with ServiceSource constitutes unfair competition. Executive agrees and promises
not to engage in any

 

4



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

unfair competition with ServiceSource. Executive further agrees not to, directly
or indirectly, during or after termination of employment, make known to any
person, firm, or company any Proprietary and Confidential Information concerning
any of the clients of ServiceSource. In addition, Executive shall not use any
such Proprietary and Confidential Information to solicit, take away, or attempt
to call on, solicit or take away any of the clients of ServiceSource on whom
Executive called or whose accounts Executive had serviced during employment with
ServiceSource, whether on Executive’s own behalf or for any other person, firm,
or ServiceSource.

(g)       No Solicitation of Employees. Executive understands and acknowledges
that as an employee of ServiceSource she has certain fiduciary duties to
ServiceSource that would be violated by the solicitation and/or encouragement of
ServiceSource employees to leave the employ of ServiceSource. Executive
therefore agrees that she will not, either during her employment or for a period
of one year after her employment has terminated, solicit any of ServiceSource’s
employees for a competing business or otherwise induce or attempt to induce such
employees to terminate employment with ServiceSource, either directly or through
any third parties. Executive agrees that any such solicitation during such
one-year period would constitute unfair competition.

(h)       Assignment of Rights. All Proprietary and Confidential Information and
all patents, patent rights, copyrights, trade secret rights, trademark rights
and other rights (including intellectual property rights) owned by or otherwise
belonging to ServiceSource anywhere in the world in connection therewith, is and
shall be the sole property of the ServiceSource. Executive hereby assigns to
ServiceSource any and all rights, title and interest Executive may have or
acquire in ServiceSource’s Proprietary and Confidential Information and
ServiceSource’s property.

9. SEVERANCE BENEFITS.

(a)      Termination Without Cause or Resignation for Good Reason. If
ServiceSource terminates Executive’s employment without Cause or if Executive
resigns for Good Reason (as such terms are defined below) then the following
will apply:

(i) Base Salary Severance. Executive shall receive nine (9) months of
Executive’s then-current base salary, paid out in the Company’s normal pay cycle
over the nine-month period following termination (the “Severance Period”) and
subject to all applicable withholding requirements. This severance payment will
only be paid so long as Executive does not engage in any Competitive Activity
during the Severance Period.

(ii) CIP Payment. Executive will be paid for CIP earned while an employee prior
to the termination date and through the period nine (9) months following the
termination date, even if not employed on the pay-out date as required by the
CIP plan. The CIP payment will be paid out per the normal pay cycle in or around
February and will be based on Company achievement per the applicable plan, and
accordingly all such CIP payments shall be treated as “short-term deferrals”
exempt from the requirements of Code Section 409A.

(iii) Equity Acceleration. Executive’s outstanding equity compensation awards
shall immediately have vesting accelerated twelve (12) months from the last date
of employment.

(iv) COBRA Coverage. Executive shall be entitled to receive an additional
lump-sum payment (less applicable withholding taxes) equal to the product
obtained by multiplying nine (9) by the amount of the monthly premium that would
be required for the first month of coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended and all applicable regulations
(referred to collectively as “COBRA”), with the premium

 

5



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

calculated on the assumption that the Executive in fact elects coverage for
herself, and any eligible spouse and/or dependents of the Executive that were
enrolled in the applicable Company health plan immediately prior to her last
date of employment. Executive will be eligible for this payment without regard
to whether she actually elects COBRA continuation coverage. Such payments shall
be made on the fifty-third (53rd) day following Executive’s employment
termination date.

(b)      Termination Without Cause or Resignation for Good Reason Following a
Change in Control (Equity Acceleration). If ServiceSource or a successor should
terminate Executive’s employment without Cause or Executive should resign from
her employment for Good Reason, in either case within eighteen (18) months
following a “Change in Control” (as defined below), then in addition to the
benefits set forth above in Section 9(a)(i) (Base Salary Severance),
Section 9(a)(ii) (CIP Payment), and 9(a)(iv) (COBRA payments), all of
Executive’s outstanding equity compensation awards shall immediately have their
vesting accelerated 100%, so as to become fully vested.

(c)      Definitions: For purposes of this Section 9:

(i) “Cause” shall mean the occurrence of any of the following events:
(i) Executive’s commission of any felony or any crime involving fraud or
dishonesty under the laws of the United States or any state thereof;
(ii) Executive’s commission of, or participation in, a fraud or act of
dishonesty against ServiceSource; (iii) Executive’s willful violation of any
contract or agreement between Executive and ServiceSource or any statutory duty
owed to ServiceSource; (iv) Executive’s unauthorized use or disclosure of
Proprietary and Confidential Information; or (v) Executive’s gross misconduct;
and

(ii) “Good Reason” shall mean the occurrence of any one of the following events,
without Executive’s written consent: (1) a material adverse change in
Executive’s job title as offered in this Agreement, including the assignment of
the same job title at the divisional level of any lesser organizational unit
(for the avoidance of doubt, Executive having the same position as offered in
this Agreement for a division or subsidiary of ServiceSource or of the surviving
entity following a Change of Control, rather than having that job title for the
entire surviving parent entity, would be Good Reason); (2) a material adverse
change in Executive’s duties, authorities or job responsibilities that is not
commensurate with the role as offered in this Agreement; (3) a relocation of
Executive’s principal place of employment beyond the metropolitan area of
Austin, Texas (though frequent travel to ServiceSource’s global locations is an
inherent part of the job); (4) a change in reporting relationship to any
individual other than ServiceSource’s Chief Executive Officer, or (5) any
material reduction in Executive’s base salary, target bonus or aggregate level
of benefits; provided that Executive has notified ServiceSource in writing of
the event described in (1), (2), (3), (4), or (5) above within ninety (90) days
after the occurrence of such event, ServiceSource (or its successor) has within
thirty (30) days thereafter failed to restore Executive to the appropriate job
title, duties, authorities, responsibility, location, reporting relationship,
salary, target commissions or benefits and Executive actually terminates
employment within thirty (30) days following the expiration of ServiceSource’s
thirty (30)-day cure period described above; and

(iii) “Change of Control” shall mean the occurrence of one of the following
events: a sale of all or substantially all of the shares of stock of
ServiceSource; a merger, consolidation or similar transaction involving
ServiceSource following which the persons entitled to elect a majority of the
members of the Board of Directors of ServiceSource immediately before the
transaction are not entitled to elect a majority of the members of the Board of
Directors of ServiceSource or the surviving entity following the transaction; or
a sale of all or substantially

 

6



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

all of the assets of ServiceSource. As applied relative to a Change of Control,
the Good Reason standards will all be based from terms in effect immediately
prior to the Change of Control. Notwithstanding the foregoing, a transaction
shall not constitute a Change of Control unless the transaction qualifies as a
“change in control event” within the meaning of Section 409A.

(d)      Release. Notwithstanding the foregoing, the severance benefits
described in this Section 9 are subject to Executive’s execution and delivery of
a binding general separation and release of claims agreement, which includes
language consistent with Schedule B hereto, and such release shall become
effective, binding and irrevocable in accordance with its terms within fifty-two
(52) days following the termination date. No severance payments or vesting
acceleration under this Agreement shall be paid or provided unless and until the
release becomes effective. Any severance payment to which Executive is entitled
that would otherwise be paid on or prior to the 52nd day following the
termination date shall be withheld and shall instead be paid by ServiceSource in
full on the fifty-third (53rd) day following Executive’s employment termination
date or such later date as is required to avoid the imposition of additional
taxes under Code Section 409A and the regulations and guidance thereunder, and
any applicable state law equivalent (together, “Section 409A”).

(e)      Section 409A Compliance. Notwithstanding any provision to the contrary
herein, no Deferred Payments (as defined below) that become payable under this
Agreement by reason of Executive’s termination of employment with ServiceSource
(or any successor entity thereto) will be made unless such termination of
employment constitutes a “separation from service” within the meaning of
Section 409A. Further, if Executive is a “specified employee” of ServiceSource
(or any successor entity thereto) within the meaning of Section 409A on the date
of Executive’s termination of employment (other than a termination of employment
due to death), then the Deferred Payments that are payable within the first six
(6) months following Executive’s termination of employment, shall be delayed
until the first payroll date that occurs on or after the date that is six
(6) months and one (1) day after the date of Executive’s termination of
employment, when they shall be paid in full arrears. All subsequent Deferred
Payments, if any, will be paid in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s employment termination but
prior to the six (6) month anniversary of her employment termination, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 409A-2(b)(2) of the Treasury Regulations (for avoidance of doubt, the
foregoing shall be interpreted to provide as well that any payments to be made
in installments shall be deemed to be a series of separate payments). For the
purposes of this Agreement, “Deferred Payment” means any severance pay or
benefits to be paid or provided to Executive (or Executive’s estate or
beneficiaries) pursuant to this Agreement and any other severance payments or
separation benefits, that in each case, when considered together, are considered
deferred compensation under Section 409A. The foregoing provisions and all
payments and benefits under this Agreement are intended to be exempt from or
comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities or ambiguous terms herein
will be interpreted to so comply or be exempt. ServiceSource and Executive agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A.

(f)      Termination of Employment for Other Reasons. The above severance
benefits in this

 

7



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

Section 9 shall not be paid or provided in the event of the termination of
Executive’s employment due to Executive’s death, disability or resignation
(other than a resignation for Good Reason upon or following a Change in Control
as set forth above), or the termination of her employment by ServiceSource or
its successor for Cause (as defined above). For purposes of clarity, a
termination by reason of Executive’s death or disability shall not be deemed a
termination without “Cause” under this Agreement.

10. SEVERABILITY. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable to any extent, such term or provision shall be enforced to the
fullest extent permissible under the law and all remaining terms and provisions
hereof shall continue in full force and effect.

11. MODIFICATION OF AGREEMENT. This Agreement may be modified only in writing by
mutual agreement of ServiceSource and Executive. Any such writing must
specifically state that it is intended to modify the parties’ Agreement and
state which specific provision or provisions this writing intends to modify.
Such written modification will only be effective if signed by ServiceSource’s
Chief Executive Officer, Chief Human Resources Officer, or Chief Financial
Officer. Any attempt to modify this Agreement orally, or by a writing signed by
any person other than ServiceSource’s Chief Executive Officer, Chief Human
Resources Officer, or Chief Financial Officer, or by any other means, shall be
null and void. This Agreement is intended to be the final and complete statement
of the parties’ agreement concerning the legal nature of their employment
relationship in any and all disputes arising from that relationship.

12. COMPLETE AND VOLUNTARY AGREEMENT. This Agreement constitutes the entire
understanding of the parties on the subject covered. The parties expressly
warrant that they have read and fully understand this Agreement; that they have
had the opportunity to consult with legal counsel of their own choosing to have
the terms of this Agreement fully explained to them; that they are not executing
this Agreement in reliance on any promises, representations or inducements other
than those contained herein; and that they are executing this Agreement
voluntarily, free of any duress or coercion.

13. DISPUTE RESOLUTION. This Agreement shall be governed by Colorado law,
without regard to its principles of conflicts of laws. Any dispute arising from
this Agreement shall be subject to the exclusive jurisdiction of state and
federal courts located in Denver, Colorado, and each party hereby waives any and
all objections to that venue. The prevailing party in any such dispute shall
recover its reasonable attorneys’ fees and costs from the losing party,
including any fees or costs arising from an appeal.

14. SUCCESSORS AND ASSIGNS. This Agreement will be binding upon Executive’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of ServiceSource, its successors, and its assigns.

15. GOLDEN PARACHUTE BEST AFTER TAX RESULTS. If any of the payments to Executive
(prior to any reduction, below) provided for in this Agreement, together with
any other payments which Executive has the right to receive from ServiceSource
or any corporation which is a member of an “affiliated group” as defined in
Section 1504(a) of the Internal Revenue Code of 1986, as amended (“Code”),
without regard to Section 1504(b) of the Internal Revenue Code), of which
ServiceSource is a member (the “Payments”) would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), and if the Safe Harbor
Amount is greater than the Taxed Amount, as determined on a net, after-tax basis
as described below, then the total amount of such Payments shall be reduced to
the Safe Harbor Amount. The “Safe Harbor Amount” is the largest portion of the

 

8



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

Payments that would result in no portion of the Payments being subject to the
excise tax set forth at Section 4999 of the Code (“Excise Tax”). The “Taxed
Amount” is the total amount of the Payments (without any reduction, above)
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. Solely for the purpose of comparing which of the Safe Harbor Amount
and the Taxed Amount is greater, the determination of each such amount, shall be
made on an after-tax basis, taking into account all applicable federal, state
and local employment taxes, income taxes, and, if applicable, the Excise Tax
(all of which shall be computed at the highest applicable marginal rate
regardless of Executive’s actual marginal rate). If a reduction of the Payments
to the Safe Harbor Amount is necessary, then the reduction shall occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of equity awards the value of which is not determined under Q&A 24(c) of the
280G Treasury Regulations; cancellation of accelerated vesting of equity awards
the value of which is determined under Q&A 24(c) of the 280G Treasury
Regulations; and reduction of employee benefits. In the event that acceleration
of vesting of a category of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date on which awards of
such category would have vested absent the change in control transaction. If two
or more equity awards of the same category are granted on the same date, and
reduction of acceleration is required under this paragraph, each award will be
reduced on a pro-rata basis. In no event shall Executive have any discretion
with respect to the ordering of payment reductions. ServiceSource and its tax
advisors shall make all determinations and calculations required to be made to
effectuate this paragraph at ServiceSource’s expense.

 

SERVICESOURCE INTERNATIONAL, INC.     EXECUTIVE By:  

/s/ Patricia Elias

   

/s/ Deborah A. Dunnam

Name:   Patricia Elias     Deborah A. Dunnam Title:   EVP, General Counsel    

 

9



--------------------------------------------------------------------------------

LOGO [g612896g89a80.jpg]

 

SCHEDULE B

FORM OF RELEASE

In exchange for the consideration provided by ServiceSource International, Inc.
or its successor (the “Company”) to the undersigned current or former employee
of the Company (the “Employee”) under this Agreement or the employment agreement
between the Company and the Employee, that Employee is not otherwise entitled to
receive, and subject to the Company’s compliance with its post-termination
obligations to Employee, Employee hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes: (1) all claims arising out of or in any way related to
Employee’s employment with the Company or the termination of that employment;
(2) all claims related to Employee’s compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the Family and Medical Leave Act; the Employee Retirement Income
Security Act; any state labor code; the Equal Pay Act, of 1963, as amended.
Notwithstanding the above, it is understood and agreed to by the parties that
neither party is waiving rights relative to compliance with those terms of the
Employment Agreement and Company’s Proprietary Confidential Information
Agreement that impose duties on either party upon and following Employee’s
termination of employment.

ADEA Waiver and Release. Employee acknowledges that Employee knowingly and
voluntarily waives and releases any rights Employee may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that:
(a) this waiver and release does not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) Employee has been advised
that she has the right to consult with an attorney prior to executing this
Agreement; (c) Employee has been given twenty-one (21) days to consider this
Agreement; (d) Employee has seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by Employee,
provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by
Employee of the ADEA Waiver and Release is not effective to revoke her waiver or
release of any other claims pursuant to this Agreement.

 

10